 Case 18-03134        Doc 159      Filed 06/02/21 Entered 06/02/21 15:58:20             Desc Main
                                    Document     Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )
MOHAMMAD TAHSEEN,                              )       No. 18-03134
                                               )       Hon. David D. Cleary
               Debtor.                         )       Chapter 7


             TRUSTEE’S APPLICATION TO EMPLOY SPECIAL COUNSEL

      Andrew J. Maxwell, Trustee, by his attorneys, states the following as Trustee’s

Application to Employ Special Counsel (“Application”), seeking to employ Matthew A. Flamm

and Flamm & Teibloom, LLC, (collectively the “Firm” or “Special Counsel”) as special counsel

to the estate to advise and represent the estate in regard to the real estate and related issues more

particularly described in this Application:

       1.      This case was commenced by Debtor filing of a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code. He voluntarily converted the case to a Chapter 7 case on

September 20, 2018.

       2.      Andrew J. Maxwell was appointed as Chapter 7 Trustee. The first meeting of

creditors was held and concluded. The Debtor received a discharge. Trustee filed his initial

report of possible assets on December 5, 2018, so that a “bar date” for claims could be set. That

date, March 8, 2019, has passed.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §§1408 and 1409. The

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334. The Application is

a core proceeding pursuant to 28 U.S.C. §157(b) (2) (A).

       4.      The Debtor scheduled real estate commonly known as 128 Essex Road, Elk

Grove Village, Illinois (the “House”). As of the commencement date, the House did not have a

mortgage encumbering it but did have substantial amounts of unpaid real estate taxes at least

                                                   1
 Case 18-03134        Doc 159     Filed 06/02/21 Entered 06/02/21 15:58:20              Desc Main
                                   Document     Page 2 of 4

some of which had been sold to a tax buyer that sought to obtain ownership of the House.

Debtor represents that he resides in the House. The House is property of the estate pursuant to

Section 541(a)(5)(A), Title 11 U.S.C. (the “Bankruptcy Code”). There are no funds in this

bankruptcy case and no other apparent assets that can be liquidated other than the House.

       5.      Trustee employed a real estate broker to market and sell the House and that

motion was granted by the Court. Trustee listed the House for sale on the multiple listing

service. The Trustee’s broker reported to Trustee that Debtor was uncooperative and made it

virtually impossible to show the House to prospective purchasers. The broker told the Trustee he

believed he could sell the House for a fair price which would allow a substantial distribution to

creditors in this case if he could be assured of access when showing appointments or inspections

were scheduled and Debtor would not otherwise interfere with the sale process. The broker has

recently reaffirmed his belief to the Trustee, including that there is an offer to purchase the

House by a third party. 1


       1
         Debtor allegedly married during the pendency of this bankruptcy case. To further
       impede the sale of the House, his alleged wife, Samantha Tahseen, filed two Chapter 13
       cases asserting, without any factual basis, that she owned an interest in the House and
       therefore the Trustee in this case could not sell the House.. The wife’s cases were not
       filed as a related case and the Chapter 7 Trustee was not included on the creditor matrix.
       Case no. 19-27591 (dismissed at docket no. 75) and Case no. 20—1797 (dismissed with a
       bar order at docket 42-44).
          This Debtor made four motions to reconvert the case to Chapter 13 or dismiss the case
       (e.g., docket 107, 119, 138, 146) alleging changed circumstances. Each of those motions
       was denied. A good recitation of the tortured history of this case to June 2020 are set
       forth in “Secured Creditor Chicago Trust Company’s Response to Debtor’s Fourth
       Motion to Reconvert His Voluntarily Converted Chapter 7 Case to a Chapter 13 Case”
       (docket 142).
         Debtor recently filed a Debtor’s Motion To Compel Abandonment of 128 Essex Road,
       Elk Grove Village, IL (“Compel Motion”) (docket 152). On the date of presentment in
       Court, the Debtor withdrew the Compel Motion. Debtor also filed a document indicating
       payment of a number of real estate tax bills (docket 153).
         During the Chapter 7 administration, Debtor purported to convey partial ownership of
       the House by deed to Samantha Tahseen. Debtor and Samantha recently purported to
       grant a mortgage on the House in the approximate amount of $250,000, and that
       mortgage is recorded with the Cook County Recorder.
                                                  4
 Case 18-03134        Doc 159     Filed 06/02/21 Entered 06/02/21 15:58:20             Desc Main
                                   Document     Page 3 of 4

       6.      During the administration of the bankruptcy case, the tax buyer modified the

automatic stay to permit it to seek a tax deed. The tax buyer has not obtained a tax deed for the

House but has reiterated to Trustee that it wants to do that. Trustee believes that some resolution

of the tax buyer’s position will be necessary before the House can be sold.

       7.      The Trustee needs to employ special counsel to represent the estate in seeking a

resolution of the real estate and the real estate tax issues in order to complete administration and

recover funds into the estate for the benefit of creditors. Trustee has consulted with the Firm in

regard to representing the estate and has discussed the issues with Mr. Flamm.

       8.      The Trustee now seeks to employ the Firm as special counsel for the estate.

Employment would be on an hourly basis plus expenses incurred to be paid out of the estate as a

Chapter 7 administrative expense upon proper application and allowance by this Court.

       9.      On information and belief, the Firm does not represent or hold any interest

adverse to the Debtor, the Trustee, or the bankruptcy estate on the matters on which they are to

be employed, and is a “disinterested” person within the meaning of Section 327(a), Title 11

U.S.C. In support of this Application, the Trustee has filed the Unsworn Declaration of Matthew

A. Flamm, attached hereto as an exhibit. Trustee requests the employment of the Firm be

approved effective May 26, 2021, when Firm began assisting Trustee.

       10.     At least five business days notice of this Application has been provided to the

Debtor’s bankruptcy attorney of record, the proposed Special Counsel (by email), the United

States Trustee, the attorney for the real estate tax buyer, and any others having registered to

receive electronic notices in this case. To the extent possible, service was made pursuant to

Section II (B) (4) of the Administrative Procedures for the Case Management/Electronic Case

Filing System through the Court’s Electronic Notice for Registrants and otherwise by depositing

same in the United States Mail, postage prepaid, unless otherwise indicated on the service list.

Further notice should not be required at this time.
                                                  4
 Case 18-03134         Doc 159    Filed 06/02/21 Entered 06/02/21 15:58:20            Desc Main
                                   Document     Page 4 of 4

       WHEREFORE, Andrew J. Maxwell, Trustee, prays this Court to enter an order granting

him the relief sought in this Application and granting such other and further relief as this Court

deems just and fair.

                                              Respectfully submitted,
                                              Andrew J. Maxwell, Trustee

                                              BY___/s/ Andrew J. Maxwell
                                              One of his attorneys


Andrew J. Maxwell (ARDC #1799150)
Maxwell Law Group
3010 N. California Ave.
Chicago, Illinois 60618
312/368-1138




                                                 4
